Exhibit 10.6.3
 
SECOND AMENDMENT TO CREDIT AGREEMENT


This Second Amendment to Credit Agreement (“Amendment”) is entered into between
INDEPENDENT BANK, as lender, and STARBOARD RESOURCES, INC, as borrower, and is
dated March 26, 2014.  Terms defined in the Credit Agreement between such lender
and such borrower dated June 27, 2013, (as amended prior to the date of this
Amendment, the “Credit Agreement”), are used herein as therein defined, unless
otherwise defined herein or the context otherwise requires.


R E C I T A L S:


WHEREAS, the Borrower has requested that the Lender increase the Borrowing Base
and make a term loan to the Borrower; and


WHEREAS, the Lender is willing to amend the Credit Agreement under the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and the Lender hereby agree as follows:


1.           The following definitions are hereby added to Section1.1 of the
Credit Agreement as follows:


“Acquisition Properties” means the Properties known as the ‘Crittendon
Properties” being acquired by the Borrower from White Oak Energy.


“Second Amendment to Credit Agreement” means the Second Amendment to Credit
Agreement dated March 26, 2014, between the Lender and the Borrower, amending
the Credit Agreement.


“Term Loan” means the Advance made under Section 2.1.4 or so much thereof as
remains outstanding, as the context requires.


“Term Loan Borrowing Request” means a writing, substantially in the form
attached to the Second Amendment to Credit Agreement entitled “Form of Notice of
Term Loan Borrowing”, properly completed and signed by Borrower, requesting the
Term Loan.


“Term Loan Note” means a promissory note issued pursuant hereto, in
substantially the form attached to the Second Amendment to Credit Agreement
entitled “Form of Term Loan Note”, duly executed by the Borrower and payable to
the Lender, including any amendment, modification, renewal or replacement of
such promissory note.


2.           The following definitions located in Section1.1 of the Credit
Agreement are hereby amended and restated in their respective entireties as
follows:


“Borrowing Base” means the amount most recently determined and designated by the
Lender as the Borrowing Base in accordance with Section 2.8.1, as such Borrowing
Base is reduced in accordance with Section 2.8.2 or other provisions
hereof.  The Borrowing Base under Section 2.8.1 is $17,000,000 as of the date of
the Second Amendment to Credit Agreement and shall automatically increase to
$21,000,000 as of the date the Borrower meets all of the conditions to funding
the Term Loan under paragraph 9 of the Second Amendment to the Credit Agreement.


 
1

--------------------------------------------------------------------------------

 
 
“Final Maturity Date”, “Final Maturity” or “Maturity Date” means (a) with
respect to the Loans under the Note, June 1, 2016, or such earlier date on which
the Commitment of the Lender terminates as provided in this Agreement, and (b)
with respect to the Term Loan under the Term Loan Note, April 1, 2016; provided,
however, that in each case, if such date is not a Business Day, the Final
Maturity Date shall be the next succeeding Business Day.


“Floating Rate” means for any day a per annum interest rate equal to (i) for
Loans under the Note, the higher of (a) the sum of zero percent (0.00%) plus the
WSJ Rate from time to time in effect or (b) four percent (4.00%) and (ii) for
the Term Loan under the Term Loan Note, the higher of (a) the sum of three
percent (3.00%) plus the WSJ Rate from time to time in effect or (b) six and
three- quarters percent (6.75%).


“Interest Payment Date” means (i) for the Loan made under the Note, the first
day of each month commencing with July 1, 2013, and upon maturity of the Note
(whether stated or upon acceleration) and (ii) for the Term Loan made under the
Term Loan Note, the first day of each month commencing with May 1, 2014, and
upon maturity of the Term Loan Note (whether stated or upon acceleration).


“Note” means a promissory note issued pursuant hereto, in substantially the form
attached hereto entitled “Form of Promissory Note”, duly executed by the
Borrower and payable to the order of the Lender, including any amendment,
modification, renewal or replacement of such promissory note, which Note shall
be in the amount of $100,000,000; provided, however, for the purposes of the
definition of “Loan Documents”, the definition of “Obligations”, Article III,
Section 6.3.1, the lead-in to  Article VII, Section 7.12.1, Article VIII,
Article IX, and Article XI, the term “Note” shall be deemed to include both the
Note and the Term Loan Note.


3.            Section2.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:


“2.1           Reducing Revolving Line of Credit, Letter of Credit and Term Loan
Facilities.


2.1.1           During the Revolving Credit Period, and if no Default exists,
the Lender agrees, subject to the other terms and conditions of this Agreement,
to make Advances to the Borrower from time to time in amounts not to exceed, in
the aggregate at any one time outstanding, the Available Commitment as in effect
from time to time.


2.1.2           The Lender shall not be obligated to lend to the Borrower, and
the Borrower shall not be entitled to borrow hereunder, any amount which would
cause the sum of the outstanding principal of the Note plus the Letter of Credit
Exposure, to exceed the Available Commitment.


2.1.3           Upon the terms and conditions and relying on the representations
and warranties contained in this Agreement,


(i)           the Lender, agrees, from the date of this Agreement until the date
which is 30 days prior to the Final Maturity Date, and if no Default exists, to
issue standby letters of credit hereunder for the account of the Borrower, and
to renew and extend standby Letters of Credit.


 
2

--------------------------------------------------------------------------------

 
 
(ii)           letters of credit shall be issued hereunder and Letters of Credit
shall be renewed or extended from time to time on any Business Day designated by
the Borrower following the receipt by the Lender of the written (or oral,
confirmed promptly in writing) request by a Responsible Representative of the
Borrower therefor and, if for the issuance of a new letter of credit hereunder,
a Letter of Credit Application; provided, however, that


(a)           the expiry date of such requested letter of credit cannot be later
than the earlier of (1) 365 days from the date of issuance, unless automatically
renewable by its terms, or, if issued in favor of the Texas Railroad Commission,
15 months following the date of issuance, (2) the last date before which the
Borrowing Base is scheduled to reduce to an amount less than the sum of the
maximum drawable amount of the requested letter of credit plus the undrawn
amount of all outstanding Letters of Credit which, by their terms, might be
outstanding on such reduction date or (3) 30 days prior to the Final Maturity
Date;


(b)           the outstanding principal of the Note plus the Letter of Credit
Exposure shall not exceed at any time the Available Commitment;


(c)           the Letter of Credit Exposure shall not exceed at any time
$2,000,000;


(d)           with  the  exception  of  standby letters of credit to support
plugging bond obligations of the Borrower (for which there shall be no minimum
dollar amount or maximum number of such letters of credit), no letter of credit
shall be issued hereunder in an amount less than $50,000; and


(e)           the Lender shall not be obligated to issue a letter of credit
pursuant hereto or to renew or extend a Letter of Credit, and the Borrower shall
not be entitled to have a letter of credit issued pursuant hereto or to have a
Letter of Credit renewed or extended, if the issuance of the requested letter of
credit or the renewal or extension of an existing Letter of Credit would cause,
after taking into account the mandatory reductions in the Borrowing Base
required during the proposed term of such requested letter of credit or existing
Letters of Credit, the sum of the undrawn amount of all Letters of Credit plus
the outstanding principal of the Note, to exceed the Available Commitment.


(iii)           except as otherwise permitted by clause (ii)(d) above, the
Lender shall have no obligation to issue a letter of credit hereunder if as a
result thereof, there would be outstanding more than five standby Letters of
Credit under clause (i) above.


2.1.4           If no Default exists and all conditions to funding of the Term
Loan have been satisfied, the Lender will advance the Term Loan to the Borrower
in the amount of $4,000,000 at the time of the acquisition of the Acquisition
Properties.


2.1.5           The Borrower may use the proceeds of the Term Loan for the
purposes set forth in Section 7.1.1.


2.1.6           The Borrower shall give the Lender a Term Loan Borrowing Request
prior to 12:00 p.m. on the date of the requested funding of the Term Loan.


2.1.7           The Term Loan shall be evidenced by the Term Loan Note in the
amount of $4,000,000 issued by the Borrower, payable to the Lender.


 
3

--------------------------------------------------------------------------------

 


2.1.8           The outstanding principal of the Term Loan Note reflected by the
notations (whether handwritten, electronic or otherwise) by the Lender on its
records shall be deemed rebuttably presumptive evidence of the principal amount
owing on the Term Loan Note.


2.1.9           The Lender will record on its books the Term Loan and the
particulars thereof (e.g., date and amount) and each payment of principal or
interest made by the Borrower with respect thereto, and may, if the Lender so
elects in connection with any transfer or enforcement of the Term thereof
appropriate notations to evidence the foregoing information with respect to the
Term Loan then outstanding; provided that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Term Loan Note.  The Lender is hereby irrevocably
authorized by the Borrower so to endorse the Term Loan Note and to attach to and
make a part of the Term Loan Note a continuation of any such schedule (modified
as such Lender shall deem advisable) as and when required.


2.1.10           Subject to the other provisions of this Agreement, the
principal of the Term Loan shall be due and payable in 18 consecutive monthly
installments, with the first such monthly installment being due and payable on
October 1, 2014, with subsequent installments of principal being due and payable
on the first day of each month thereafter until fully paid.  The first 17 such
monthly installments of principal shall be an amount equal to one-eighteenth
(1/18th) of the principal amount of the Term Loan Note outstanding on October 1,
2014, and an 18th and final installment of principal shall be in the amount of
the remaining Term Loan.


2.1.11           The principal of the Term Loan Note shall bear interest for
each day at a rate per annum equal to the Floating Rate on such day, or, if
applicable, such higher rate as is specified in Section 2.1.13.


2.1.12           Accrued interest on the Term Loan Note shall be payable in
arrears on each Interest Payment Date and on the Final Maturity Date; provided
that interest accrued pursuant to Section 2.1.13 shall be payable on demand.


2.1.13           Unless waived by the Lender, the principal of the Term Loan
Note shall bear interest at the Default Rate during any time an Event of Default
exists and, to the extent not prohibited by Law, overdue interest on the Term
Loan Note shall bear interest at the Default Rate.


2.1.14           Each determination hereunder of interest and calculation of
fees shall, unless specifically provided otherwise herein, be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All interest rates
applicable hereunder shall be determined by the Lender, and such determinations
shall be conclusive absent manifest error, and be binding upon the parties
hereto.


2.1.15           Each change in the rate of interest charged under the Term Loan
Note shall become effective automatically and without notice to the Borrower
upon the effective date of each change in the Floating Rate or the Highest
Lawful Rate, as the case may be.


2.1.16           Calculations of interest include the date the Term Loan is made
but exclude the date of repayment.


2.1.17           The Term Loan Note shall finally mature no later than the Final
Maturity Date, and any unpaid principal of the Term Loan Note and accrued,
unpaid interest thereon shall be due and payable on such date.”


 
4

--------------------------------------------------------------------------------

 
 
4.           Sections 2.6.3 and 2.6.4 of the Credit Agreement are hereby amended
and restated as follows:
 
“2.6.3           To compensate the Lender for the costs of the extension of
credit hereunder and for the commitment to provide the credit facilities
described herein, the Borrower shall pay to the Lender (i) on the closing date
of the Second Amendment to Credit Agreement, a non-refundable commitment and
facility fee in the amount of $40,000 for the increase in the Borrowing Base
plus a non-refundable commitment and facility fee in the amount of $80,000 for
the Term Loan and (ii) thereafter upon each increase in the Borrowing Base
pursuant to Section2.8.1, a commitment and facility fee in the amount of one
percent (1.00%) of the amount by which the Borrowing Base is increased over that
in effect on the date of determination.


2.6.4           The Borrower shall pay to the Lender at the time of each
issuance of a letter of credit hereunder and at the time of each renewal
(including extensions) of a Letter of Credit the greater of (i) a letter of
credit fee equal to two percent (2.00%) per annum of the face amount of such
letter of credit or Letter of Credit, as applicable, for the maximum number of
days from such date of issuance or renewal, as applicable, to the expiry date of
such letter of credit or Letter of Credit, as applicable, and (ii) $1,500.”


5.           Section 7.1.1 of the Credit Agreement is amended and restated in
its entirety as follows:


“7.1.1           The Borrower will use the proceeds of the Loans under the Note
solely to finance the acquisition of Oil and Gas Properties by the Borrower, to
develop and maintain Oil and Gas Properties owned by the Borrower and for
working capital purposes and will use the proceeds of the Term Loan solely for
payment of the acquisition costs and expenses of the Acquisition Properties,
which acquisition is set to close on or about March 26, 2014.”


6.           Section 7.2.2 of the Credit Agreement is amended and restated in
its entirety as follows:


“7.2.2           (i) at the time of delivery of the engineering reports required
by Section 7.2.2(iv) or Section 7.2.2(v) and, if requested by the Lender at any
other time, within 60 days following each such request from the Lender,
production reports in form and substance satisfactory to the Lender in its
reasonable judgment and as of the date or for the periods specified in such
request, prepared by the Borrower containing (a) data concerning pricing,
quantities of oil, gas and liquid hydrocarbons production from the Oil and Gas
Properties utilized in determining the Borrowing Base on a property-by-property
basis, by major field and in total, for a period of at least six months, (b)
purchasers of production, (c) gross revenues, (d) expenses, (e) production
taxes, (f) engineering data, (g) geological data, and (h) such other information
with respect thereto as the Lender may reasonably request.


(ii)           within 15 days following each request from the Lender, a report
setting forth all accounts receivable and accounts payable of the Borrower as of
the date specified in such request, such report to show the age of such accounts
and such other information as the Lender shall reasonably request.


(iii)           within 30 days following each request of the Lender, copies for
the PRs (the monthly production reports) and the P-1Bs (the producer’s monthly
supplemental reports) as filed during such month just ended with the appropriate
Governmental Authority in the State of Texas and with respect to states other
than Texas, the equivalent production reports as filed with the appropriate
Governmental Authority in such states.


 
5

--------------------------------------------------------------------------------

 
 
(iv)           as soon as available, and in any event on or before March 31 of
each year during the term of this Agreement, engineering reports in form and
substance satisfactory to the Lender in its reasonable judgment, certified by an
independent consulting petroleum engineers selected by the Borrower and
acceptable to the Lender as fairly and accurately setting forth (a) the proven
and producing, shut-in, behind-pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Oil and Gas Properties of
the Borrower as of January 1 of such year, (b) the aggregate present value of
the future net income with respect to such Properties, discounted at a stated
per annum discount rate of proven and producing reserves, (c) projections of the
annual rate of production, gross income, and net income with respect to such
proven and producing reserves, and (d) information with respect to the
“take-or-pay,” “prepayment,” and gas-balancing liabilities of the Borrower and
other Persons with respect to such Properties.  For purposes of this clause, the
petroleum engineering firm of Forrest A. Garb and Associates shall be deemed to
be acceptable to the Lender unless the Lender otherwise advises the Borrower in
writing.


(v)           as soon as available, and in any event on or before May 1, 2014
and August 1, 2014, respectively, engineering reports in form and substance
satisfactory to the Lender in its reasonable judgment, certified by an
independent consulting petroleum engineers selected by the Borrower and
acceptable to the Lender as fairly and accurately setting forth (a) the proven
and producing, shut-in, behind-pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Oil and Gas Properties of
the Borrower as of April 1, 2014 and July 1, 2014, respectively, (b) the
aggregate present value of the future net income with respect to such
Properties, discounted at a stated per annum discount rate of proven and
producing reserves, (c) projections of the annual rate of production, gross
income, and net income with respect to such proven and producing reserves, and
(d) information with respect to the “take-or-pay,” “prepayment,” and
gas-balancing liabilities of the Borrower and other Persons with respect to such
Properties.  For purposes of this clause, the petroleum engineering firm of
Forrest A. Garb and Associates shall be deemed to be acceptable to the Lender
unless the Lender otherwise advises the Borrower in writing.


(vi)           simultaneously with the delivery of such production and other
reports under clauses (i) through (v) above, a Representative’s Certificate
certifying  that, to the best of such signatory’s knowledge, such engineering
and other reports are true, accurate and complete in all material respects for
the periods covered in such reports; provided that to the extent such reports
include projections of future volumes of production and future costs, it is
understood that such estimates are necessarily based upon professional opinions,
and the Borrower does not warrant that such opinions will ultimately prove to
have been accurate.


(vii)            within 10 days after any material change in insurance coverage
by the Borrower from that previously disclosed to the Lender, a report
describing such change, and, within 30 days after each request by the Lender,
certificates of insurance from the insurance companies insuring the Borrower,
describing the insurance coverage of the Borrower.


(viii)           within 10 days after the Borrower’s incurring any Contingent
Obligation or Guarantee, a report describing such Contingent Obligation or
Guarantee in reasonable detail.”


7.           A new Section 7.15.4 is hereby added to Section 7.15 of the Credit
Agreement as follows:


“7.15.4                                Second Lien
Refinancing.                                           In the event of a
refinancing of the Second Lien Obligations, the Borrower will, at the time of
the closing of such refinancing, repay from the proceeds of such refinancing, no
less than one-half of the then outstanding principal balance of the Term Loan
Note.”
 
 
6

--------------------------------------------------------------------------------

 
 
8.           A Section 7.21 is hereby added to Article VII of the Credit
Agreement as follows:




“7.21           Required Hedges.


7.21.1           In addition to the requirements of Section 5.2.13, the Borrower
shall have in place within 30 days following the date of the Second Amendment to
Credit Agreement, Acceptable Commodity Hedging Transactions in at least the
following quantities for at least the minimum swap prices and for the periods
set forth below (or with the Administrative Agent’s written approval, Acceptable
Commodity Hedging Transactions having substantially equal PW Value):


Period
Quantity
Minimum Price
April-December 2014
4,000 bbl/mo.
$90.00/bbl
Calendar Year 2015
2,800 bbl/mo.
$80.00/bbl
January-March 2016
1,500 bbl/mo.
$75.00/bbl



9.           Conditions to Funding of Term
Loan.                                                                The Lender
shall have no obligation to fund the Term Loan unless the following conditions
have been satisfied in a manner reasonably satisfactory to the Lender:


(i)           The Term Loan Note has been duly executed by the Borrower and
delivered to the Lender


(ii)           Mortgages satisfactory to the Lender are being executed by the
Borrower and delivered to the Lender covering the Acquisition Properties.


(iii)           An updated certificate of ownership interests covering all Oil
and Gas Properties of the Borrower is being executed and delivered to the
Lender.


(iv)           The form of assignment of the Acquisition Properties from White
Oak Energy to the Borrower is acceptable to the Lender.


(v)           Title to the Acquisition Properties is reasonably acceptable to
the Lender.


(vi)           The Borrower shall have delivered to the  Lender such
certificates and resolutions as the Lender may require approving and authorizing
the transactions described or contemplated hereby.


(vii)           Immediately prior to the funding of the Term Loan, no Default
exists.


(viii)           A waiver of operator’s lien satisfactory to the Lender is being
executed by ImPetro Operating, LLC and delivered to the Lender covering the
Acquisition Properties.


(ix)           The purchase by the Borrower of the Acquisition Properties occurs
on or prior to March 31, 2014.


10.           The Lender waives the processing fee payable pursuant to Section
2.6.6 of the Credit Agreement as applied to this Amendment.


 
7

--------------------------------------------------------------------------------

 
 
11.           The Borrower agrees to execute and deliver or cause the
appropriate Person to execute and deliver such certificates, mortgages,
amendments to mortgages and other security instruments as the Lender may from
time to time reasonably request to reflect the terms of this Amendment.


12.           All of the conditions in this Amendment and the Credit Agreement
are solely for the benefit of the Lender, and no Person other than the Lender
may rely thereon or insist on compliance therewith.


13.           Ratification.                      The Borrower hereby ratifies
the Obligations and each of the Loan Documents to which it is a party, and
agrees and acknowledges that the Credit Agreement and each of the other Loan
Documents to which it is a party shall continue in full force and effect after
giving effect to this Amendment.  Nothing in this Amendment extinguishes,
novates or releases any right, claim, Lien, security interest or entitlement of
the Lender created by or contained in any of such documents nor is the Borrower
released from any covenant, warranty or obligation created by or contained
therein.


14.           Representations and
Warranties.                                                      The Borrower
hereby represents and warrants to the Lender that (a) this Amendment has been
duly executed and delivered on behalf of the Borrower, (b) this Amendment
constitutes a valid and legally binding agreement  enforceable against the
Borrower in accordance with its terms and (c) the execution, delivery and
performance of this Amendment has been duly authorized by the Borrower.


15.           Conditions to
Effectiveness.                                                       This
Amendment shall be effective upon the execution by all parties of this Amendment
and the receipt thereof by the Lender.


16.           RELEASE OF CLAIMS.                                           The
Borrower for itself, its successors and assigns and all those at interest
therewith including, without limitation, each Guarantor (collectively, the
“Releasing Parties”), jointly and severally, hereby voluntarily and forever,
RELEASE, DISCHARGE AND ACQUIT the Lender and its officers, directors,
shareholders, employees, agents, successors, assigns, representatives,
affiliates and insurers (sometimes referred to below collectively as the
“Released Parties”) and all those at interest therewith of and from any and all
claims, causes of action, liabilities, damages, costs (including, without
limitation, attorneys’ fees and all costs of court or other proceedings), and
losses of every kind or nature at this time known or unknown, direct or
indirect, fixed or contingent, which the Releasing Parties, have or hereafter
may have arising out of any act, occurrence, transaction, or omission occurring
from the beginning of time to the date of execution of this Amendment if related
to the Note or the other Loan Documents (the “Released Claims”), except that (i)
the future duties and obligations of the Lender under the Loan Documents and the
rights of the Borrower to its funds on deposit with the Lender shall not be
included in the term Released Claims and (ii) the right of the Borrower to
require the correction of manifest accounting errors and similar administrative
errors shall not be included in the term Released Claims.  IT IS THE EXPRESS
INTENT OF THE RELEASING PARTIES THAT THE RELEASED CLAIMS SHALL INCLUDE ANY
CLAIMS OR CAUSES OF ACTION ARISING FROM OR ATTRIBUTABLE TO THE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE RELEASED PARTIES.


17.           Counterparts.                                For the convenience
of the parties, this Amendment may be executed in multiple counterparts, each of
which for all purposes shall be deemed to be an original, and all such
counterparts shall together constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Amendment by telecopy,
e-mail, facsimile transmission, electronic mail in “portable document format”
(“.pdf”) form or other electronic means intended to preserve the original
graphic and pictorial appearance of the item being sent shall be effective as a
delivery of a manually executed counterpart of this Amendment.


18.           Effect.           This Amendment is one of the Loan
Documents.  Except as amended hereby, the Credit Agreement shall remain
unchanged and in full force and effect, and the Borrower hereby ratifies the
terms of the Credit Agreement (as amended hereby), including, without
limitation, the provisions of Sections 9.7 and 9.8 thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 
 
19.           ENTIRE  AGREEMENT.                                                      THIS
AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD, THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT
AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.


IN WITNESS WHEREOF, this Amendment is deemed executed effective as of the date
first above written.


BORROWER:
STARBOARD RESOURCES, INC.
 
By:
Name:           Michael J. Pawelek
Title:           Chief Executive Officer
 
LENDER:
INDEPENDENT BANK




By:
Name:           Miles Matter
Title:           Vice President


The Guarantor acknowledges and approves the foregoing Amendment, confirms that
its Guaranty is in full force and effect and agrees to the release of claims in
paragraph 16 of the foregoing Amendment.


GUARANTOR:
ImPetro Resources, LLC
 
By:
Name:           Michael J. Pawelek
Title:           President and Chief Executive Officer
 
ImPetro Operating, LLC
 
By:           ______________________________
Name:           Michael J. Pawelek
Title:           Chief Executive Officer
 
 
Signature Page to Second Amendment to Credit Agreement
(Starboard Resources, Inc.)
 
 

--------------------------------------------------------------------------------

 
 
FORM OF TERM NOTE
TERM LOAN NOTE


$4,000,000                                                      Dallas,
Texas                                                                          March
26, 2014


FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”, whether one or
more, and if more than one, with liability hereunder being joint and several)
promises to pay to the order of Independent Bank (“Payee”), at its banking
quarters in Dallas, Dallas County, Texas, the amount of FOUR MILLION AND NO/100
DOLLARS ($4,000,000) or so much thereof as may be advanced against this Term
Loan Note and remains unpaid pursuant to the Credit Agreement dated June 27,
2013, by and among Maker and the Lender (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), together with
interest at the rates and calculated as provided in the Credit Agreement.


Reference is hereby made to the Credit Agreement for matters governed thereby,
including, without limitation, certain events which will entitle the holder
hereof to accelerate the maturity of all amounts due hereunder.  Capitalized
terms used but not defined in this Term Loan Note shall have the respective
meanings assigned to such terms in the Credit Agreement.


This Term Loan Note is issued pursuant to, is the “Term Loan Note” under, and is
payable as provided in the Credit Agreement.  Subject to compliance with
applicable provisions of the Credit Agreement, Maker may at any time pay the
full amount or any part of this Term Loan Note without the payment of any
premium or fee other than as required by the Credit Agreement, but such payment
shall not, until this Term Loan Note is fully paid and satisfied, excuse the
payment as it becomes due of any payment on this Term Loan Note provided for in
the Credit Agreement.


The date and amount, interest rate, and maturity of the Term Loan made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Term Loan Note, may be endorsed by the Lender on the schedules attached
hereto or any continuation thereof or on any separate record maintained by the
Lender.  Failure to make any such notation or to attach a schedule shall not
affect the Lender’s or the Borrower’s rights or obligations in respect of such
Term Loan.


This Term Loan Note is issued pursuant to and shall be governed by the Credit
Agreement and the holder of this Term Loan Note shall be entitled to the
benefits of the Credit Agreement.  This Term Loan Note shall finally mature on
the Final Maturity Date applicable to the Term Loan.


Without being limited thereto or thereby, this Term Loan Note is secured by the
Security Documents.


The Borrower, and each surety, endorser, guarantor, and other party ever liable
for payment of any sums of money payable on this Term Loan Note, jointly and
severally waive presentment and demand for payment, protest, notice of protest
and nonpayment, and notice of the intention to accelerate, and agree that their
liability on this Term Loan Note shall not be affected by any renewal or
extension in the time of payment hereof, by any indulgences, or by any release
or change in any security for the payment of this Term Loan Note, and hereby
consent to any and all renewals, extensions, indulgences, releases, or changes,
regardless of the number of such renewals, extensions, indulgences, releases, or
changes.


THIS TERM LOAN NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW.


Starboard Resources, Inc.
By:           ________________________________
Name:           Michael J. Pawelek
Title:           Chief Executive Officer




 
1
Second Amendment to Credit Agreement – Starboard Resources, Inc. /Form of Term
Note

--------------------------------------------------------------------------------

 


LOANS AND PAYMENT OF
PRINCIPAL AND INTEREST


Date
Amount of Loan
Principal Paid or Prepaid
Amount of Interest Paid
Unpaid Principal Balance
Interest Paid to

 

   

 

   

 

   

 

   

 

   

 

 



 
 
2
Second Amendment to Credit Agreement – Starboard Resources, Inc. /Form of Term
Note

--------------------------------------------------------------------------------

 
 
FORM OF NOTICE OF TERM LOAN BORROWING


March 26, 2014


Independent Bank
2101 Cedar Springs Road, Suite 725
Dallas, Texas 75201
Attention: Energy Lending
Facsimile: 214/740-9400


Re:           Credit Agreement dated June 27, 2013, by and between Independent
Bank, as lender, and Starboard Resources, Inc., as borrower, (as amended,
restated, or supplemented from time to time, the “Credit Agreement”).  Terms
defined in the Credit Agreement are used herein as therein defined unless
otherwise defined herein.


Ladies and Gentlemen:


Pursuant to the Credit Agreement, the Borrower hereby makes the Advance request
indicated below:


(a)           Amount of Term Loan Borrowing requested: $4,000,000
(b)           Requested Borrowing Date: March 26, 2014
(c)           Request funding into Independent Bank Account Number:
_________________


The undersigned individual certifies that [s]he is
the_____________________________ of the Borrower, has obtained all consents
necessary, and as such [s]he is authorized to execute this request on behalf of
the Borrower.  The undersigned individual further certifies, represents, and
warrants on behalf of the Borrower, that the Borrower is entitled to receive the
requested borrowing under the terms and conditions of the Credit Agreement and
that, to the best knowledge of such undersigned individual, there exists as of
the date hereof neither a Default nor an Event of Default under the Credit
Agreement.


Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.


Very truly yours,




_____________________________________
Michael J. Pawelek, Chief Executive Officer of
Starboard Resources, Inc.




1
Second Amendment to Credit Agreement – Starboard Resources, Inc./Form of Notice
of Term Loan Borrowing

--------------------------------------------------------------------------------

 